Citation Nr: 0810441	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-44 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for a skin rash, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for varicose veins of 
the right lower extremity.

4.  Entitlement to service connection for varicose veins of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 rating decision that, inter alia, 
continued a previous 10 percent rating for service-connected 
hypertension, increased a rating for service-connected 
residuals of a right hip injury from 0 to 10 percent, and 
denied service connection for degenerative arthritis of the 
left knee, for skin rash (claimed as due to herbicide 
exposure), and varicose veins of the right and left lower 
extremities. The appellant filed a Notice of Disagreement 
(NOD) in regard to those issues in March 2004, and the RO 
issued a Statement of the Case (SOC) in June 2004.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals), in December 2004.

In April 2006, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record. Following the 
hearing, the veteran submitted private medical records with a 
waiver of initial RO consideration. The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2007).

In an October 2006 decision, the Board, inter alia, denied 
service connection for a skin rash, claimed as due to 
herbicide exposure, for varicose veins of the right and left 
lower extremities, and for arthritis of the left knee.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2007, counsel for the veteran and the VA Secretary filed a 
joint motion pertaining to the four claims for service 
connection noted above.  In a November 2007 Order, the Court 
granted the joint motion, effectively setting aside that 
portion of the Board's October 2006 decision that denied each 
claim, and remanding these matters to the Board for further 
proceedings consistent with the joint motion.  
[Parenthetically, the Board notes that, while the Court only 
enumerated three of the four issues noted above in its order 
(in error), the Court undoubtedly intended its order to 
encompass all issues addressed in the joint motion\; the 
Court also dismissed the appeal as to the remaining issues.].

The Board points out that, at the time of the rating decision 
on appeal, and throughout much of the pendency of this 
appeal, the veteran was represented by the Disabled American 
Veterans, a veteran's service organization.  However, since 
January 2007, the veteran has been represented by a private 
attorney; the Board recognizes the change in representation.
 
For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on these 
matters is warranted.

In the October 2006 decision, the Board denied service 
connection for arthritis of the left knee on the basis that 
there was no medical evidence of a currently diagnosed left 
knee disorder.  However, in the joint motion, the parties 
indicated that a December 2004 MACH family clinic record 
shows that the veteran was diagnosed with crepitus in his 
knees, and the Board did not consider whether crepitus was a 
residual of the veteran's in-service left knee injuries in 
July 1978 and June 1979, an in-service radiology report of 
both knees in December 1986 reflecting mild to moderate 
degenerative bilaterally, or a diagnosis of degenerative 
joint disease at his May 1987 retirement examination.  The 
parties indicated that remand of his matter-for 
consideration of this evidence and further medical 
examination and opinion, if needed-was warranted.   

The Board also notes that the veteran has based his claim for 
service connection for a skin rash on alleged in-service 
herbicide exposure.  As the veteran served in Vietnam, he is 
presumed to have been exposed to herbicides.  See 38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Herbicide exposure may serve as the 
basis for service connection on a presumptive basis for 
certain listed diseases.  38 C.F.R. §§ 3.309(d)(2), (e) 
(2007).   Moreover, a veteran is not precluded from 
establishing service connection by showing a medical nexus 
between a claimed condition and herbicide in service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In the 
October 2006 decision, the Board denied the veteran's claim 
on the basis that there was no evidence that the veteran 
received treatment for or diagnosis of a skin disorder since 
his discharge from service.  In However, in the joint motion, 
the parties specifically indicated that the Board did not 
consider evidence from a July 2004 VA examination report 
showing that the veteran was diagnosed with "folliculitus 
since 1968" (albeit, without further comment by the 
examiner).  The parties indicated that a remand of this 
matter-for consideration of this evidence and further 
medical examination and opinion, if needed-was warranted.   

With respect to the claims for service connection for 
varicose veins of the right and left lower extremities, the 
veteran attributes the onset of currently diagnosed varicose 
veins to his military service, alleging that he had this 
condition in service and it has continued since discharge.  
In the October 2006 decision, the Board denied the claims on 
the basis that a chronic varicose vein condition was not 
shown in service or for many years after separation and there 
was no medical nexus opinion of record.  However, in the 
joint motion, the parties indicated that since the July 2003 
VA examiner who diagnosed the veteran's current varicose vein 
disorder did not have access to the veteran's claims file and 
did not provide an opinion, a remand of this matter was 
warranted to obtain a new medical examination and opinion 
whether the veteran's varicose veins are related to service.  
The Board also points out that a veteran is competent to 
present lay testimony as to the onset of a medical 
condition-such as varicose veins-which is capable of being 
observed by a lay person.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Under the circumstances of each claim, as noted above, the 
Board finds that further examination and medical opinion in 
connection with each claim is warranted.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2007).

Accordingly, the RO should arrange for the veteran to under 
VA orthopedic, determatology, and vascular examinations, by 
appropriate physicians, to obtain medical information needed 
to resolve each claim for service connection.  The veteran is 
hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the original claim(s) for service connection (as the claim(s) 
will be considered on the basis of  the evidence of record).  
See 38 C.F.R. § 3.655(a) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to him by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
prior to arranging for the veteran to undergo examination, 
the RO should afford the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
for service connection.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period). 
The RO also should invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization, 
to enable it to obtain any additional 
evidence pertaining to the claims for 
service connection remaining on appeal. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above)-
particularly as regards disability rating 
and effective date.
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA dermatology, 
vascular, and orthopedic examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to each examiner 
designated to examine the veteran, and 
each  examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished  (with all findings made 
available to the requesting physician 
prior to the completion of his r her 
report)  and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination findings, 
along with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

Orthopedic examination - The orthopedic 
examiner should clearly identify all 
current disability(ies) of the left knee.  
With respect to each diagnosed left knee 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service and 
the assessment of degenerative joint 
disease noted at separation.

Dermatology examination - The physician 
should identify all current 
dermatological disorders.  With respect 
to each diagnosed disorder, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability is the result of 
disease or injury incurred in or 
aggravated during the veteran's military 
service, to include herbicide exposure in 
Vietnam.  In rendering the requested 
opinion, the examiner should specifically 
consider and address the significance, if 
any, of pertinent complaints noted in 
service, and the February 2004 VA 
examiner notation of "folliculitis since 
1968".

Vascular examination - With respect to 
currently diagnosed varicose veins of the 
right and/or left lower extremityi/es, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that each such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions that he had 
the condition in service and that it has 
continued, to date..

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



